On Motion of Appellees for a Rehearing.
Insisting that this court erred when it determined that the judgment should be reversed for the reason stated in the opinion disposing of the appeal, appellees, in the event their contention is overruled, enter a remittitur of the amount, $525, adjudged in their favor on account of injury to hogs, as found by the jury. The contention referred to is overruled, but the motion is granted so far as it is to set aside the judgment rendered here and modify the judgment of the court below so as to award appellees a recovery of $1,879 and interest thereon at the rate of 6 per cent, per annum from February 25, 1931, said $1,879 being the amount of the judgment of the court below, less $525, the amount of said remittitur. As so modified, said judgment of the court below will be affirmed.